                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:17-CV-261-MR-DCK

 AMANDA SHARPE,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )         ORDER
                                                     )
 ALLERGY PARTNERS, P.A. and                          )
 DAVID A. BROWN,                                     )
                                                     )
                Defendants.                          )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 34) filed by Mark A. Stafford, concerning E. Bart Daniel on

August 28, 2019. E. Bart Daniel seeks to appear as counsel pro hac vice for Defendants Allergy

Partners, P.A. and David A. Brown, M.D. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 34) is GRANTED. E. Bart Daniel

is hereby admitted pro hac vice to represent Defendants Allergy Partners, P.A. and David A.

Brown, M.D.

         SO ORDERED.

                                     Signed: August 28, 2019
